Exhibit 10.2

[Cornerstone Letterhead]

November 6, 2012

Dear Alastair:

This letter confirms the basis on which the Compensation Committee of the Board
of Directors of Cornerstone Therapeutics, Inc. (the “Company”) has approved the
award of restricted shares of common stock of the Company (“Restricted Stock”)
to you pursuant to the Company’s restricted stock plan and your Executive
Employment Agreement entered into as of November 6, 2012.

You will earn Restricted Stock upon the closing of transactions involving the
acquisition or divestiture by the Company of product assets, regardless of the
structure of those transactions. 800 shares will be awarded at the closing of
any such transaction for each million dollars of transaction value, up to
$100 million transaction value, and 200 shares will be awarded per million
dollars of additional transaction value, with a maximum award in respect of any
transaction not to exceed Restricted Stock having a market value at the time of
award of $1 million.

The Restricted Stock will vest (its restrictions will lapse) in equal parts on
the first two anniversaries of its award date.

By agreeing to this basis for your equity compensation you acknowledge that the
decision to proceed or not to proceed with any transaction will be taken at the
absolute discretion of the Company’s Board of Directors, and this arrangement
does not give you any rights against the Company or its Board of Directors to
claim any compensation in respect of transactions that for any reason do not
proceed to closing.

Please acknowledge our receipt and agreement to this letter by signing below.

Yours sincerely,

/s/ Craig Collard       

Craig Collard, CEO

Accepted and Acknowledged:

/s/ Alastair McEwan       

Alastair McEwan

